DETAILED ACTION
Claim Objections
Claims 5, 7 and 9 are objected to because of editorial/grammatical errors.  Going forwards with examination, the claims are interpreted to be:
--5. 	The device according to claim 1, wherein the leakage detection function is locked in an ex-factory state of the device (1).--

--7.	The device (1) according to claim 1, wherein the device (1) is connectable to a liquid channel (5).--

--9.	The device (1) according to claim 1, comprising a controller (8), wherein the controller (8) is set up to perform the steps of 
a) 	receiving an electronic unlock signal or lock signal, 
b) 	checking the unlock signal or lock signal, and 
c) 	enabling or unlock the leakage detection function depending on the check in step b).--

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quintana et al. (CA 2523659 A1).
Qunitana teaches:
1. 	A device for detecting a liquid leakage (in a toilet 10), wherein a leakage detection function of the device is lockable (in a deactivated mode, when the device has completed a programmed leakage detection action for subduing a water leak in the toilet 10, such as an attempt to stop a flow of water to the toilet’s tank 14 through the toilet’s water supply line 28) so that the leakage detection function can be protected against unauthorized use (until a user enters an authorization code into a code button 38 on a front of a tank 14 of the toilet 10, after the user has corrected a problem associated with the leaking toilet 1, thereby reactivating the leakage detection function,; Figs. 1, 2, reproduced below; Pars 0019, 0024-0025).

    PNG
    media_image1.png
    793
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    575
    788
    media_image2.png
    Greyscale


2.	The device according to claim 1, wherein the leakage detection function can be mechanically locked or unlocked (by means of a reset button for example; Par. 0019).
3. 	The device according to claim 1, wherein the leakage detection function is electronically lockable or unlockable (by means of the code button 38, as discussed above in claim 1).

4.	The device according to claim 1, wherein the leakage detection function is lockable or unlockable by an electronic key (= the code button 38).

7.	The device according to claim 1, wherein the device is connectable to a liquid channel (= the toilet’s water supply line 28).

8. 	The device according to claim 1, wherein the device (1) is designed in the manner of a liquid meter (having a flow sensor 22).

9.	The device according to claim 1, comprising a controller (having a microprocessor 26), wherein the controller is set up to perform the steps of: 
a) 	receiving an electronic unlock signal or lock signal (= the authorization code), 
b) 	checking the unlock signal or lock signal (in order to authorize reactivation of the leakage detection function), and 
c) 	enabling or unlock the leakage detection function depending on the check in step b) (as discussed above in claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Quintana et al.
Quintana teaches the device according to claim 1, but silent about:  a communication device by means of which a locking or unlocking of the leakage detection function can be controlled remotely.
However, it appears that controlling a locking or unlocking of the leakage detection function remotely would result in essentially identical effect as controlling the same locally.  By way of example, it’s well known that a user may control a turning-on or turning-off of a television function remotely or locally, for convenience.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to provide the device with a communication device by means of which a locking or unlocking of the leakage detection function can be controlled remotely (vice locally), in order to provide convenience for example

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 5, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…wherein the leakage detection function is locked in an ex-factory state of the device.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           August 26, 2022